INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT (this "Agreement") is made as of June 1 2005, by
and among LightPath Technologies, Inc., a Delaware corporation (the "Company"),
Shadow Capital, LLC, a Kansas limited liability company, and Whitney B.
Garlinghouse (each an "Investor" and together the "Investors")

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase, an aggregate of 350,000 shares of Common Stock of the Company (the
"Shares") and 5-year warrants, exercisable to purchase an aggregate of 140,000
shares of Common Stock at $4.30 per share (the "Purchased Warrant"), upon the
terms and conditions set forth in that certain Unit Subscription Agreement,
dated of even date herewith, among the Company, the Investors and Kent
Garlinghouse (the "Unit Subscription Agreement"); and

WHEREAS, the terms of the Unit Subscription Agreement provide that it shall be a
condition precedent to the closing of the transactions thereunder for the
Company and the Investor to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

Definitions

. The following terms shall have the meanings provided below:



"Additional Shares"

shall mean any additional shares of Common Stock which may be issued or become
issuable from time to time upon the exercise of a Purchased Warrant, or a
distribution with respect to, or in exchange for, or in replacement of a
Purchased Warrant, as a result of anti-dilution provisions of a Purchased
Warrant or otherwise.



"Board of Directors"

shall mean the board of directors of the Company.



"Closing"

shall have the meaning ascribed to such term in the Unit Subscription Agreement.



"Common Stock"

shall mean the Class A common stock, $.01 par value per share, of the Company.



"Convertible Securities" means (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.

"Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended, and all of the rules
and regulations promulgated thereunder.



"Excluded Stock"

shall mean shares of Common Stock issued or issuable by the Corporation (i) to
employees, directors or consultants pursuant to any equity compensation plan
approved by the Company's stockholders, including all existing equity plans for
the benefit of employees, (ii) to bona fide leasing companies, strategic
partners (the primary purpose of which issuance was not to raise capital), or
major commercial lenders, (iii) as the purchase price in a bona fide acquisition
or merger (including reasonable fees paid in connection therewith) or (iv) upon
issuance upon conversion or exercise of the Purchased Warrants or other
Convertible Securities outstanding on the date hereof.



"Holder"

shall mean the Investors or any transferee of the Purchased Warrants or
Registrable Shares.



"Majority Holders"

shall mean, at the relevant time of reference thereto,

those Holders holding more than fifty percent (50%) of the Registrable Shares
held by all of the Holders.



"Other Securities"

refers to any stock (other than Common Stock) and other securities of the
Company or any other person (corporate or otherwise) which the Holders of the
Purchased Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Purchased Warrants, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to the terms of the Purchased Warrants or otherwise.



"Registrable Shares"

shall mean any Shares and any Registrable Warrant Shares



"Registrable Warrant Shares"

shall mean any shares of Common Stock or Other Securities issued or issuable
from time to time upon the exercise of a Purchased Warrant, or a distribution
with respect to, in exchange for, or in replacement of a Purchased Warrant,
including without limitation the Warrant Shares and Additional Shares.



"Rule 144"

shall mean Rule 144 promulgated under the Securities Act and any successor or
substitute rule, law or provision.



"SEC"

shall mean the Securities and Exchange Commission.



"Securities Act"

shall mean the Securities Act of 1933, as amended, and all of the rules and
regulations promulgated thereunder.



"Warrant Shares"

shall mean any shares of Common Stock issued or issuable from time to time upon
the exercise of a Purchased Warrant.



"Warrant Exercisable Date"

shall mean March 1, 2006.



Effectiveness

. This Agreement shall become effective upon the Closing.



Mandatory Registration

.



(a) As soon as practicable, but in no event more than 60 days, after the
Closing, the Company will prepare and file with the SEC a registration statement
on Form S-3 (or, if Form S-3 is not then available to the Company, on such form
of registration statement that is then available to effect a registration of all
Registrable Shares) for the purpose of registering under the Securities Act all
of the Registrable Shares for resale by, and for the account of, the Investors
as selling stockholder thereunder (the "Registration Statement"). The
Registration Statement shall permit the Investors to offer and sell, on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act, any
or all of the Registrable Shares. Such Registration Statement also shall cover,
to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Shares.

(b) The Company agrees to use best efforts to cause the Registration Statement
to become effective as soon as practicable after filing.



(c) At least thirty (30) days prior to the Warrant Exercisable Date, the Company
shall prepare and file with the SEC one or more Registration Statements on Form
S-3 (the "New Registration Statements") or amend the Registration Statement
filed pursuant to clause (b) above, if such Registration Statement has not
previously been declared effective (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of Registrable Warrant Shares or Additional Shares,
subject to the Investors' consent) covering the resale of the Registrable
Warrant Shares or Additional Shares, as applicable, but only to the extent such
Registrable Warrant Shares or Additional Shares are not at the time covered by
an effective Registration Statement. The New Registration Statements need not
include Additional Shares which are not currently issuable at the time of filing
or effectiveness of the New Registration Statements, such as Additional Shares
which may be issuable as a result of anti-dilution provisions set forth in
Section 5 or 6 of the Purchased Warrants which have not been triggered at such
times; provided that such Additional Shares shall be included promptly in the
New Registration Statements by amendment or by filing a New Registration
Statement, as necessary, promptly after they become issuable. Unless otherwise
specifically provided herein, the term Registration Statement shall include
without limitation any New Registration Statement, as amended from time to time.
Such Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Warrant Shares and Additional Shares. The Company agrees to use best efforts to
cause the Registration Statement, as amended from time to time, and each New
Registration Statement, as amended from time to time, to become effective as
soon as practicable after filing of each amendment and each New Registration
Statement.



(d) The Company shall be required to keep the Registration Statement, as
amended, effective until such date that is the earlier of (i) 3-1/2 years after
the Warrant Exercisable Date, (ii) the date when all of the Registrable Shares
registered thereunder shall have been sold, or (iii) such time as all the
Registrable Shares held by the Investor can be sold pursuant to Rule 144(k)
without volume limitations and without compliance with the registration
requirements of the Securities Act (such date is referred to herein as the
"Mandatory Registration Termination Date"). Thereafter, the Company shall be
entitled to withdraw the Registration Statement and the Investor shall have no
further right to offer or sell any of the Registrable Shares pursuant to the
Registration Statement (or any prospectus relating thereto).

(e) Until the Registration Statement becomes effective, the Company shall not
grant any registration rights that are pari passu or senior to the registration
rights of the Investor under this Agreement. The Company represents that no
stockholders other than the Investors have the right to sell any Common Stock or
other securities of the Company pursuant to the Registration Statement.

Obligations of the Company

. In connection with the Company's obligation under Section 3 hereof to file a
Registration Statement with the SEC and to use its reasonable efforts to cause
the Registration Statement to become effective as soon as practicable after
filing, the Company shall, as expeditiously as reasonably possible, subject to
Section 9 hereof:



Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective until the Mandatory
Registration Termination Date;

Furnish to the selling Investors such reasonable number of copies of the
Registration Statement, prospectus and preliminary prospectus, in conformity
with the requirements of the Securities Act, and such other documents
(including, without limitation, prospectus amendments and supplements as are
prepared by the Company in accordance with Section 4(a) above) as the selling
Investors may reasonably request, in order to facilitate the public or other
disposition of the selling Investors' Registrable Shares;

Use reasonable efforts to register and qualify the Registrable Shares covered by
the Registration Statement under such other securities or Blue Sky laws of all
states requiring such securities or Blue Sky registration or qualification,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions; and

Use reasonable efforts to cause all such Registrable Shares registered hereunder
to be listed on each securities exchange (including without limitation any
Nasdaq market) on which securities of the same class issued by the Company are
then listed.

Furnish Information

.



(a) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Agreement that the selling Investors shall furnish
to the Company such information regarding them and the securities held by them
as the Company shall reasonably request and as shall be required in order to
effect any registration by the Company pursuant to this Agreement.

(b) The Registration Statement will provide for a plan of distribution with
respect to the Registrable Shares substantially as follows: The Registrable
Shares may be sold from time to time by the Investors, or by pledgees, donees,
transferees or other successors in interest. Such sales may be made on one or
more exchanges or in the over-the-counter market, or otherwise at prices and at
terms then prevailing or at prices related to the then-current market price, or
in negotiated transactions. The Registrable Shares may be sold by one or more of
the following: (i) a block trade in which the broker or dealer so engaged will
attempt to sell the shares as agent but may position and resell a portion of the
block as principal to facilitate the transaction; (ii) purchases by a broker or
dealer as principal and resale by such broker or dealer for its account pursuant
to the resale registration statement; (iii) an exchange distribution in
accordance with the rules of such exchange; (iv) ordinary brokerage transactions
and transactions in which the broker solicits purchasers; and (v) transactions
between sellers and purchasers without a broker/dealer. In addition, any
securities covered by the Registration Statement which qualify for sale pursuant
to Rule 144 may be sold under Rule 144 rather than pursuant to the Registration
Statement. However, the selling Investors may not engage in short sales, short
sales versus the box, puts and calls or other transactions in securities of the
issuer or derivatives thereof, and may not sell and deliver the shares in
connection therewith. In effecting sales, brokers or dealers engaged by the
selling Investors may arrange for other brokers or dealers to participate.
Brokers or dealers will receive commissions or discounts the from selling
Investor in amounts to be negotiated immediately prior to the sale.

Expenses of Registration

. All expenses incurred by the Company in connection with the registration of
the Registrable Shares pursuant to this Agreement (excluding underwriting,
brokerage and other selling commissions and discounts), including without
limitation all registration and qualification and filing fees, printing
expenses, fees and disbursements of counsel for the Company, and the Legal Fee
set forth and limited in Section 6.9 of the Unit Subscription Agreement, shall
be borne by the Company.



Indemnification

.



To the extent permitted by law, the Company will indemnify and hold harmless
each selling Investor against any losses, claims, damages or liabilities to
which it may become subject under the Securities Act, the Exchange Act, and
other federal or state securities laws, or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) (i) arise out of
or are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
(ii) arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading or (iii) arise out of any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other
federal or state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any other federal or state securities law;
and will reimburse such selling Investor for any legal or other expenses
reasonably incurred by him in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable in any
such case for any such loss, damage, liability or action to the extent that it
arises out of or is based upon an untrue statement or alleged untrue statement
or omission made in connection with the Registration Statement, any preliminary
prospectus or final prospectus relating thereto or any amendments or supplements
to the Registration Statement or any such preliminary prospectus or final
prospectus, in reliance upon and in conformity with written information
furnished by a selling Investor, any broker/dealer acting on its behalf or any
controlling person with respect to them.

To the extent permitted by law, each selling Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, each person, if any, who controls the Company
within the meaning of the Securities Act, and any other selling Investor,
against any losses, claims, damages or liabilities to which the Company or any
such director, officer, controlling person or such other selling Investor may
become subject to, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement or any preliminary prospectus or final
prospectus, relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent and only to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to the Registration Statement or any such preliminary prospectus or
final prospectus, in reliance upon and in conformity with written information
furnished by the selling Investor; and such selling Investor will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, or other selling Investor in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the indemnity agreement contained in this Section 7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
selling Investor(s) against which the request for indemnity is being made (which
consent shall not be unreasonably withheld or delayed). Each Investor's
liability under this Section 7(b) shall be limited to the aggregate purchase
price of the Shares and Warrant Shares.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume at its expense the defense thereof with counsel
mutually satisfactory to the indemnifying parties with the consent of the
indemnified party which consent will not be unreasonably withheld, conditioned
or delayed. In the event that the indemnifying party assumes any such defense,
the indemnified party may participate in such defense with its own counsel and
at its own expense, provided, however, that the counsel for the indemnifying
party shall act as lead counsel in all matters pertaining to such defense or
settlement of such claim and the indemnifying party shall only pay for such
indemnified party's reasonable legal fees and expenses for the period prior to
the date of its participation in such defense, and provided further, however,
that the indemnified party (together with all indemnified parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if the representation of the indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between the indemnified party and any other party
represented by such counsel in such proceeding. Notwithstanding the foregoing,
the indemnifying party shall not be obligated to pay the fees of more than one
separate counsel. The failure to notify an indemnifying party of the
commencement of any such action will not relieve such indemnifying party of any
liability to the indemnified party under this Section 7 (except to the extent
that such failure materially and adversely affects the indemnifying party's
ability to defend such action), nor shall the omission so to notify an
indemnifying party relieve such indemnifying party of any liability which it may
have to any indemnified party otherwise other than under this Section 7. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and otherwise in form and substance reasonably satisfactory to the
indemnified party.

If the indemnification provided in this Section 7 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that shall have resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties' relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

The obligations of the Company and Investors under this Section 7 shall survive
the completion of any offering of Registrable Shares in a Registration Statement
under Section 3, and otherwise.

Reports Under

the Exchange Act
. With a view to making available to the Investor the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the
Investors to sell the Registrable Shares to the public without registration, the
Company agrees to use reasonable efforts: (i) to make and keep public
information available, as those terms are understood and defined in the General
Instructions to Form S-3, or any successor or substitute form, and in Rule 144,
(ii) to file with the SEC in a timely manner all reports and other documents
required to be filed by an issuer of securities registered under the Securities
Act or the Exchange Act and (iii) undertake any additional actions reasonably
necessary to maintain the availability of the Registration Statement or the use
of Rule 144.



Selling Procedures

. Any sale of Registrable Shares pursuant to the registration statement filed in
accordance with Section 3 hereof shall be subject to the following conditions
and procedures:



(a) Updating the Prospectus.

If the Company informs the selling Investor that the Registration Statement or
final prospectus then on file with the SEC is not current or otherwise does not
comply with the Securities Act, the Company shall use best efforts to provide to
the selling Investor a current prospectus that complies with the Securities Act
as soon as reasonably practicable.

If the Company requires more than ten (10) business days to update the
prospectus under Section 9(a)(i) above, the Company shall have the right to
delay the preparation of a current prospectus that complies with the Securities
Act without explanation to such Investor, subject to the limitations set forth
in Section 9(b) below, for a period of not more than forty-five (45) days (or
two periods which total not more than ninety (90) days in the aggregate) during
any twelve-month period.

(b) General. Notwithstanding the foregoing, upon receipt of any notice from the
Company of (i) any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related prospectus or
for additional information relating to the Registration Statement, (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose, (iii) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (iv) the happening of any event which makes any statement made in the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
which requires the making of any changes in the Registration Statement or
prospectus so that, in the case of the Registration Statement, it will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the prospectus, it will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (v) that, in the judgment of the
Company's Board of Directors, it is advisable to suspend use of the prospectus
for a discrete period of time due to pending corporate developments, public
filings with the Commission or that there exists material nonpublic information
about the Company that the Board of Directors, acting in good faith, determines
not to disclose in a registration statement, then the Company may suspend use of
the prospectus (each a "Suspension"), in which case the Company shall promptly
so notify each Investor and each Investor shall not dispose of Registrable
Shares covered by the Registration Statement or prospectus until copies of a
supplemented or amended prospectus are distributed to the Investor or until the
Investor is advised in writing by the Company that the use of the applicable
prospectus may be resumed; provided, however, that, notwithstanding the
foregoing, the Company may suspend use of the prospectus pursuant to Sections
9(a)(ii), 9(b)(iv) and 9(b)(v), and an Investor may be prohibited from selling
or otherwise disposing of the Registrable Shares covered by the Registration
Statement or prospectus, on not more than two occasions in total during any
twelve-month period and for no more than ninety (90) days in the aggregate
during any such twelve-month period. The Company shall use its best efforts to
ensure the use of the prospectus may be resumed as soon as practicable. The
Company shall use its best efforts to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the securities for sale in any jurisdiction, at the earliest practicable moment.
The Company shall, upon the occurrence of any event contemplated by clause (iv),
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related prospectus or any document incorporated therein
by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares being sold thereunder,
such prospectus will not contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

Pre-emptive Rights

. In the event that at any time after the date hereof the Company proposes to
issue additional shares of Common Stock or Convertible Securities, other than
Excluded Stock, the Company shall send a notice (an "
Additional Share Notice
") to the Holder setting forth the terms of such proposed issuance. The Holder
shall be entitled to purchase the proposed number of shares of Common Stock or
Convertible Securities, proposed to be issued in proportion to the Holder's
Proportionate Percentage (as hereafter defined) on substantially the same terms
set forth in the Additional Share Notice by (a) notice to the Company (the "
Purchase Notice
") within 10 days of the date of the Additional Share Notice and (b) payment of
the price for such shares of Common Stock or Convertible Securities, by wire
transfer of immediately available funds or such other method of payment as the
Company may approve, within 10 days after delivery to the Company of the
Purchase Notice. The "
Proportionate Percentage
" of the Holder means the percentage obtained by dividing (a) the aggregate
number Registrable Shares held by the Holder by (b) the aggregate number of
shares of Common Stock of the Company then issued and outstanding (including,
for purposes of this calculation, all Registrable Shares). The pre-emptive right
set forth in this Section 10 shall terminate when the Registration Statement
becomes effective.



Issuance of Certain Securities; Investors' Securities Transactions

.



(a) The Company shall not issue any (a) Convertible Securities or similar
securities that contain a provision that provides for any change or
determination of the applicable conversion price, conversion rate, or exercise
price (or a similar provision which might have a similar effect) based on any
determination of the Market Price or other value of the Company's securities or
any other market based or contingent standard; provided that the Company shall
not be barred from agreeing to weighted average anti-dilution provisions similar
to those set forth in the Purchased Warrant, (b) any preferred stock, debt
instruments or similar securities or investment instruments providing for (i)
preferences or other payments substantially in excess of the original investment
by purchasers thereof or (ii) dividends, interest or similar payments other than
dividends, interest or similar payments computed on an annual basis and not in
excess, directly or indirectly, of the lesser of a rate equal to (A) twice the
interest rate on 10 year US Treasury Notes and (B) 20%.

(b) An Investor shall not engage in open market or other transactions in the
Company's securities that would cause such Investor, the Investors as a group,
or a group with which one or more of the Investors is affiliated or associated,
to acquire or obtain the right to acquire beneficial ownership of 20% or more of
the outstanding shares of the Company's Common Stock.

12. Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns. In addition, and whether or not any express assignment shall have been
made, the provisions of this Agreement which are for the benefit of the
Investors shall also be for the benefit of and enforceable by any subsequent
holder of any Registrable Securities who has executed a copy of this Agreement
or otherwise indicated its agreement to be bound hereby. Without limitation on
the Investors' rights to transfer Registrable Securities, the Company
acknowledges that an Investor may, at any time, transfer any of the Registrable
Securities which it may own, beneficially or of record, to its affiliates, and
that, upon the consummation of any such transfer, the provisions of this
Agreement shall be binding upon and inure to the benefit of each transferee of
such Registrable Securities.

Entire Agreement

. This Agreement (including the exhibits hereto), the Unit Subscription
Agreement and the Purchased Warrants constitute and contain the entire agreement
and understanding of the parties with respect to the subject matter hereof, and
such agreements also supersede any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.



Miscellaneous

.



(a) Termination. The rights and obligations of the parties to this Agreement,
unless terminated earlier elsewhere in this Agreement, shall terminate and be of
no further force or effect upon the Mandatory Registration Termination Date;
provided, that the provisions of Section 7 shall survive such termination in
accordance with the terms thereof.

(b) Amendments. This Agreement may be amended, modified or terminated, and
rights or provisions may be waived, only with the written consent of the
Majority Holders and the Company.

(c) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida. Each party hereby
irrevocably consents and submits to the jurisdiction of any State of Florida or
United States Federal Court sitting in the State of Florida, County of Orange,
over any action or proceeding arising out of or relating to this Agreement and
irrevocably consents to the service of any and all process in any such action or
proceeding by registered mail addressed to such party at its address specified
herein (or as otherwise noticed to the other party). Each party further waives
any objection to venue in Florida and any objection to an action or proceeding
in such state and county on the basis of forum non conveniens. Each party also
waives any right to trial by jury.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns. This Agreement shall also be binding
upon and inure to the benefit of any transferee of any of the Registrable
Shares. Notwithstanding anything in this Agreement to the contrary, if at any
time an Investor shall cease to own any Registrable Shares, all of such
Investor's rights under this Agreement shall immediately terminate.

(e) Notices

Any notices, reports or other correspondence (hereinafter collectively referred
to as "correspondence") required or permitted to be given hereunder shall be
sent by mail, courier (overnight or same day) or fax or delivered by hand to the
party to whom such correspondence is required or permitted to be given hereunder
(except that notices of Suspensions or stop orders must be made by fax). Notice
shall be deemed given three days after deposit in the mail, immediately upon
delivery if sent by courier or delivered by hand, or immediately upon receipt if
delivered by fax with electronic confirmation of delivery.

All correspondence to the Company shall be addressed as follows:



LightPath Technologies, Inc.

2603 Challenger Tech Ct., Suite 100

Orlando, Florida 32826

Attention: Chief Executive Officer

Fax number: (407) 823-9176

with a copy to:



Baker & Hostetler LLP

SunTrust Center, Suite 2300

200 South Orange Avenue

Orlando, Florida 32801-3432

Attention: Jeffrey E. Decker

Fax number: (407) 841-0168

All correspondence to any Investor shall be sent to the most recent address
furnished by such Investor to the Company.

with a copy to:



Bryan Cave LLP

One Kansas City Place

1200 Main Street, Suite 3500

Kansas City, MO 64105-2100

Attention: James P. Pryde

Fax number: (816) 374-3300

An Investor may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

(f) Injunctive Relief. The parties acknowledge and agree that in the event of
any breach of this Agreement, remedies at law may be inadequate, and each of the
parties hereto shall be entitled to seek specific performance of the obligations
of the other parties hereto and such appropriate injunctive relief as may be
granted by a court of competent jurisdiction.

(g) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, such provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner, and the balance of the Agreement shall be interpreted as if such
provision were so modified and shall be enforceable in accordance with its
terms.

(h) Counterparts. This Agreement may be executed in a number of counterparts,
any of which together shall for all purposes constitute one Agreement, binding
on all the parties hereto notwithstanding that all such parties have not signed
the same counterpart.

 

[Remainder of Page Intentionally Left Blank]

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

INVESTOR RIGHTS AGREEMENT

Dated June 1, 2005

 

IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement as of the date and year first above written.

LIGHTPATH TECHNOLOGIES, INC.

By: /s/ Robert Burrows

Robert Burrows

Chief Financial Officer

INVESTORS:

SHADOW CAPITAL, LLC

By: /s/ B. Kent Garlinghouse

Kent Garlinghouse

Title: Manager

 

 

 

/s/ Whitney B. Garlinghouse

WHITNEY B. GARLINGHOUSE

 